


Exhibit 10.14

 

 

PROMISSORY NOTE

 

 

¥150,000,000

 

March 13, 2003

 

 

FOR VALUE RECEIVED, the undersigned, INSWEB CORPORATION, a Delaware corporation
(the “Maker”), unconditionally promises to pay to the order of SOFTBANK Finance
Corporation., a Japanese corporation (the “Noteholder”), in the manner and at
the place hereinafter provided, the principal amount of One Hundred Fifty
Million Japanese Yen (¥150,000,000), and to pay interest on such principal
amount as calculated in accordance herewith.  Each payment under this Promissory
Note shall first be credited against accrued and unpaid interest, with the
remainder credited against principal.  The parties acknowledge and agree that
this Promissory Note replaces in its entirety the Promissory Note dated December
11, 2002 (the “Earlier Note”), and that the Earlier Note is of no further force
or effect.


1.             MATURITY DATE. THE PRINCIPAL AMOUNT UNDER THIS PROMISSORY NOTE
TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST THEREON SHALL BE DUE AND PAYABLE
ON SEPTEMBER 12, 2003 (THE “MATURITY DATE”).  IF THE MATURITY DATE SHALL FALL ON
A DATE THAT IS NOT A DAY ON WHICH COMMERCIAL BANKS IN JAPAN ARE GENERALLY OPEN
TO CONDUCT THEIR REGULAR BANKING BUSINESS (A “BUSINESS DAY”), THEN PAYMENT SHALL
BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.


2.             INTEREST.


(A)           THE PRINCIPAL SUM OUTSTANDING UNDER THIS PROMISSORY NOTE SHALL
BEAR INTEREST FROM THE DATE HEREOF UNTIL PAID IN FULL AT A FIXED PER ANNUM RATE
EQUAL TO FIVE PERCENT (5%).


(B)           THE MAKER SHALL PAY INTEREST ON THE PRINCIPAL SUM OUTSTANDING
UNDER THIS PROMISSORY NOTE, IN ARREARS, (I) ON THE LAST DAY OF EACH CALENDAR
QUARTER (PROVIDED THAT IF THE LAST DAY OF ANY CALENDAR QUARTER SHALL FALL ON A
DATE THAT IS NOT A BUSINESS DAY, THEN PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY), (II) TOGETHER WITH EACH PREPAYMENT IN ACCORDANCE WITH
SECTION 4 BELOW AND (III) ON THE MATURITY DATE.


(C)           NOTWITHSTANDING THE FOREGOING, UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT (AS DEFINED IN SECTION 5 HEREOF), THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS PROMISSORY NOTE AND, TO THE EXTENT
PERMITTED BY LAW, ANY INTEREST NOT PAID WHEN DUE, SHALL BEAR INTEREST, PAYABLE
UPON DEMAND, AT A RATE WHICH IS TWO PERCENT (2%) PER ANNUM IN EXCESS OF THE RATE
OF INTEREST OTHERWISE APPLICABLE UNDER THIS PROMISSORY NOTE; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL THE INTEREST RATE PAYABLE UNDER THIS PROMISSORY NOTE
EXCEED THE MAXIMUM RATE OF INTEREST PERMITTED TO BE CHARGED UNDER APPLICABLE
LAW.


(D)           ALL COMPUTATIONS OF INTEREST UNDER THIS PROMISSORY NOTE SHALL BE
MADE BY THE NOTEHOLDER FOR THE ACTUAL NUMBER OF DAYS ELAPSED, ON THE BASIS OF A
365-DAY YEAR.


3.             PAYMENTS.  ALL PAYMENTS OF PRINCIPAL AND INTEREST UNDER THIS
PROMISSORY NOTE SHALL BE MADE IN LAWFUL MONEY OF JAPAN IN IMMEDIATELY AVAILABLE
FUNDS AT ACCOUNT NUMBER 6927214 OF THE NOTEHOLDER AT OTEMACHI CORPORATE BANKING
DIVISION OF MIZUHO CORPORATE

 

 

 

1

--------------------------------------------------------------------------------


 

Bank, Ltd., or such other account as may be designated from time to time by the
Noteholder in a written notice to the Maker.  All payments under this Promissory
Note shall be made free and clear of, and without deduction, set-off or
withholding for or on account of, present or future income or other taxes,
levies, imposts, duties or charges of any nature imposed in the United States
(all such taxes, levies, imposts, duties or charges, “Taxes”); and if any Taxes
are required to be withheld from any principal, interest, fees or other amounts
payable to the Noteholder hereunder, the amounts so payable shall be increased
to the extent necessary to yield to the Noteholder (after payment of all Taxes)
the amount of such principal, interest, fees or other amounts intended to be
paid hereunder at the rates or in the amounts specified herein.  All dates
referred to herein upon which payments are to be made shall mean such dates
determined in accordance with the time in Tokyo, Japan.

 


4.             PREPAYMENTS.  THE MAKER SHALL HAVE THE RIGHT AT ANY TIME AND FROM
TIME TO TIME TO PREPAY THE PRINCIPAL OF THIS PROMISSORY NOTE, IN WHOLE OR IN
PART, WITHOUT PREMIUM OR PENALTY, UPON AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE; PROVIDED THAT ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF ¥100,000,000 AND INCREMENTAL MULTIPLES OF ¥50,000,000 IN
EXCESS THEREOF.  EACH PREPAYMENT OF PRINCIPAL HEREUNDER SHALL BE ACCOMPANIED BY
INTEREST, THROUGH THE DATE OF THE PREPAYMENT, ON THE PRINCIPAL AMOUNT BEING
PREPAID.


5.             EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS
SHALL BE DEEMED AN EVENT OF DEFAULT (“EVENT OF DEFAULT”) UNDER THIS PROMISSORY
NOTE:


(A)           THE MAKER SHALL FAIL TO PAY ANY PRINCIPAL AMOUNT DUE UNDER THIS
PROMISSORY NOTE ON THE DUE DATE;


(B)           THE MAKER SHALL FAIL TO PAY ANY INTEREST DUE UNDER THIS PROMISSORY
NOTE AND SUCH FAILURE CONTINUES FOR FIVE (5) DAYS FOLLOWING THE DUE DATE
THEREFOR;


(C)           THE MAKER SHALL FAIL TO OBSERVE OR PERFORM IN ANY MATERIAL RESPECT
ANY OF THE OTHER TERMS OR CONDITIONS OF THIS PROMISSORY NOTE, THE SHAREHOLDERS
AGREEMENT DATED AS OF MARCH 28, 2001 BY AND AMONG THE NOTEHOLDER, THE MAKER,
E-LOAN, INC., MARSH & MCLENNAN RISK CAPITAL HOLDINGS, LTD. (AS HERETOFORE
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED, THE “SHAREHOLDERS AGREEMENT”)
RELATING TO FINANCE ALL CORPORATION (THE “COMPANY”), THE INSWEB JAPAN LICENSE
AGREEMENT (AS DEFINED IN THE SHAREHOLDERS AGREEMENT), OR ANY SURVIVING
PROVISIONS OF THE INSWEB JAPAN JOINT VENTURE AGREEMENT (AS DEFINED IN THE
SHAREHOLDERS AGREEMENT) (THE SHAREHOLDERS AGREEMENT, THE INSWEB JAPAN LICENSE
AGREEMENT AND THE INSWEB JAPAN JOINT VENTURE AGREEMENT, COLLECTIVELY, THE
“TRANSACTION DOCUMENTS”) AND SUCH FAILURE IS NOT CURED WITHIN THIRTY (30) DAYS
OF THE MAKER’S RECEIPT OF NOTICE THEREOF FROM THE NOTEHOLDER, THE COMPANY OR
INSWEB JAPAN K.K. (“INSWEB JAPAN”);


(D)           ANY REPRESENTATION OR WARRANTY MADE BY THE MAKER IN ANY OF THE
TRANSACTION DOCUMENTS SHALL BE INACCURATE OR INCOMPLETE, IN ANY MATERIAL
RESPECT, WHEN MADE;


(E)           THE SHAREHOLDERS AGREEMENT SHALL HAVE BEEN TERMINATED IN
ACCORDANCE WITH ITS TERMS;

 

 

 

2

--------------------------------------------------------------------------------


 


(F)            (I)  THE MAKER, THE COMPANY OR INSWEB JAPAN SHALL (A) COMMENCE
ANY CASE, PROCEEDING OR OTHER ACTION UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT AS BANKRUPT OR INSOLVENT, OR
SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION,
DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR
(B) COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION SEEKING APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS, OR (C) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST THE MAKER, THE
COMPANY OR INSWEB JAPAN ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT, OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF SIXTY (60) DAYS; OR (III) THERE SHALL
BE COMMENCED AGAINST THE MAKER, THE COMPANY OR INSWEB JAPAN ANY CASE, PROCEEDING
OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION,
DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS
WHICH RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF WHICH SHALL NOT HAVE
BEEN VACATED, DISCHARGED, OR STAYED OR BONDED PENDING APPEAL WITHIN SIXTY (60)
DAYS FROM THE ENTRY THEREOF; OR (IV) THE MAKER, THE COMPANY OR INSWEB JAPAN
SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL
OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSES (I), (II) OR (III)
ABOVE; OR (V) THE MAKER, THE COMPANY OR INSWEB JAPAN SHALL GENERALLY NOT, OR
SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS AS
THEY BECOME DUE; OR


(G)           THE COMPANY OR INSWEB JAPAN SHALL BE DISSOLVED AS THE RESULT OF A
PROCEEDING AS DESCRIBED IN CLAUSE (F) OF THIS SECTION 5 OR OTHERWISE.

Automatically upon the occurrence of an Event of Default described in
clause (e), (f) or (g) of this Section 5 and, in all other cases, at the option
of the Noteholder, in each case without notice to or demand upon the Maker, the
entire principal balance hereof together with all accrued and unpaid interest
thereon shall become immediately due and payable.


6.             COSTS AND EXPENSES.  IF THE MAKER FAILS TO MAKE ANY PAYMENT
HEREUNDER WHEN DUE, THE MAKER PROMISES TO PAY ALL COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES, INCURRED BY THE NOTEHOLDER IN COLLECTING OR
ATTEMPTING TO COLLECT THE INDEBTEDNESS UNDER THIS PROMISSORY NOTE, WHETHER OR
NOT ANY ACTION OR PROCEEDING IS COMMENCED.


7.             ACCEPTANCE OF PAST DUE PAYMENTS AND INDULGENCES NOT WAIVERS. 
NONE OF THE PROVISIONS HEREOF AND NONE OF THE NOTEHOLDER’S RIGHTS OR REMEDIES
HEREUNDER ON ACCOUNT OF ANY PAST OR FUTURE DEFAULTS SHALL BE DEEMED TO HAVE BEEN
WAIVED BY THE NOTEHOLDER’S ACCEPTANCE OF ANY PAST DUE PAYMENTS OR BY ANY
INDULGENCE GRANTED BY THE NOTEHOLDER TO THE MAKER.  NO FAILURE OR DELAY ON THE
PART OF THE NOTEHOLDER TO EXERCISE ANY RIGHT, POWER OR PRIVILEGE UNDER THIS
PROMISSORY NOTE AND NO COURSE OF DEALING BETWEEN THE MAKER AND THE NOTEHOLDER
SHALL IMPAIR SUCH RIGHT, POWER OR PRIVILEGE OR OPERATE AS A WAIVER OF ANY
DEFAULT OR AN ACQUIESCENCE THEREIN, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.


8.             WAIVERS BY THE MAKER; NO SETOFFS OR COUNTERCLAIMS.  THE MAKER
HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST AND NOTICE THEREOF OR OF DISHONOR,
AND AGREES THAT IT SHALL REMAIN LIABLE FOR ALL AMOUNTS DUE HEREUNDER
NOTWITHSTANDING ANY EXTENSION OF TIME OR CHANGE IN THE TERMS OF PAYMENT OF THIS
PROMISSORY NOTE GRANTED BY THE NOTEHOLDER, ANY CHANGE,

 

 

 

3

--------------------------------------------------------------------------------


 

alteration or release of any property now or hereafter securing the payment
hereof or any delay or failure by the Noteholder to exercise any rights under
this Promissory Note.  All payments required by this Note shall be made without
setoff or counterclaim.  The Maker hereby waives the right to plead any statutes
of limitation as a defense to a demand hereunder to the full extent permitted by
law.

 


9.             ASSIGNMENT.  THE MAKER MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS
UNDER THIS PROMISSORY NOTE WITHOUT THE PRIOR WRITTEN CONSENT OF THE NOTEHOLDER
AND ANY SUCH PURPORTED ASSIGNMENT BY THE MAKER WITHOUT THE PRIOR WRITTEN CONSENT
OF THE NOTEHOLDER SHALL BE NULL AND VOID.  THIS PROMISSORY NOTE SHALL INURE TO
THE BENEFIT OF, AND BE ENFORCEABLE BY, THE SUCCESSORS AND ASSIGNS OF THE
NOTEHOLDER.


10.           GOVERNING LAW.  THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF CALIFORNIA (AS PERMITTED BY
SECTION 1646.5 OF THE CALIFORNIA CIVIL CODE (OR ANY SUCCESSOR PROVISION
THERETO)) WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA TO THE RIGHTS AND DUTIES OF THE MAKER AND THE NOTEHOLDER
HEREUNDER.


11.           WAIVER OF JURY TRIAL.  EACH OF THE MAKER AND, BY ITS ACCEPTANCE OF
THIS PROMISSORY NOTE, THE NOTEHOLDER, (A) IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS PROMISSORY NOTE OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS PROMISSORY NOTE AND THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY EITHER THE MAKER OR THE NOTEHOLDER AGAINST THE
OTHER, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE;
(B) AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY; AND (C) WITHOUT LIMITING THE FOREGOING, AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS PROMISSORY NOTE OR ANY
PROVISION HEREOF.


12.           UNIFORM FOREIGN-MONEY CLAIMS ACT.  THE MAKER ACKNOWLEDGES AND
AGREES THAT THE LOAN EVIDENCED BY THIS PROMISSORY NOTE HAS BEEN ADVANCED IN, AND
ALL SUMS PAYABLE UNDER THIS PROMISSORY NOTE SHALL BE PAYABLE IN, JAPANESE YEN. 
ANY JUDGMENT OR AWARD BASED ON OR ARISING OUT OF THIS PROMISSORY NOTE SHALL BE
ENTERED IN JAPANESE YEN AND SHALL OTHERWISE BE ENTERED, ENFORCED AND PAID IN
ACCORDANCE WITH TITLE 8.5 (UNIFORM FOREIGN-MONEY CLAIMS ACT) OF THE CALIFORNIA
CODE OF CIVIL PROCEDURE, AS IN EFFECT ON THE DATE HEREOF.


13.           NOTICES.  ANY AND ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS REQUIRED OR OTHERWISE CONTEMPLATED TO BE MADE UNDER THIS
PROMISSORY NOTE, SHALL BE IN WRITING AND IN ENGLISH AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN (A) IF DELIVERED PERSONALLY, WHEN RECEIVED, (B) IF TRANSMITTED
BY FACSIMILE INITIATED IN JAPAN, ON THE DATE OF THE TRANSMISSION FOLLOWING
RECEIPT OF A CONFIRMATION OF RECEIPT, (C) IF TRANSMITTED BY FACSIMILE INITIATED
IN THE UNITED STATES, UPON THE FIRST (1ST) BUSINESS DAY FOLLOWING RECEIPT OF A

 

 

4

--------------------------------------------------------------------------------


 

confirmation of receipt, or (d) if by international courier service, on the
fourth (4th) Business Day following the date of deposit with such courier
service, or such earlier date as may be confirmed to the sender by such courier
service.  All such notices, requests, demands and other communications shall be
addressed as follows:

 

 

 

If to the Maker:

 

 

 

 

 

 

 

 

 

INSWEB Corporation

 

 

 

 

11290 Pyrites Way, Suite 200

 

 

 

 

Gold River, California 95670

 

 

 

 

U.S.A.

 

 

 

 

Attention:

Mr. Mark Guthrie

 

 

 

 

Mr. William Griffin

 

 

 

Telephone:

1-916-853-3344

 

 

 

Facsimile:

1-916-853-3326

 

 

 

 

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

 

 

Gray Cary Ware & Freidenrich LLP

 

 

 

 

400 Hamilton Avenue

 

 

 

 

Palo Alto, CA 94301

 

 

 

 

U.S.A.

 

 

 

 

Attention:

Dennis C. Sullivan, Esq.

 

 

 

Telephone:

1-650-833-2243

 

 

 

Facsimile:

1-650-327-3699

 

 

 

 

 

 

 

If to the Noteholder:

 

 

 

 

 

 

 

 

 

SOFTBANK Finance Corporation

 

 

 

 

IZUMI Gardentower 20th Floor

 

 

 

 

1-6-1 Roppongi, Minato-ku,

 

 

 

 

Tokyo 106-6020  JAPAN

 

 

 

 

Attention:

Legal Department

 

 

 

Telephone:

81-3-6229-0802

 

 

 

Facsimile:

81-3-3589-7958

 

 

 

 

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

 

 

Morrison & Foerster LLP

 

 

 

 

AIG Building, 11th Floor

 

 

 

 

1-1-3 Marunouchi,

 

 

 

 

Chiyoda-ku, Tokyo 100-0005, Japan

 

 

 

 

Attention:  Ken A. Siegel, Esq.

 

 

 

 

Telephone:

81-3-3214-6522

 

 

 

Facsimile:

81-3-3214-6512

 


 


14.           SEVERABILITY.  IF ANY PROVISION IN THIS PROMISSORY NOTE SHALL BE
FOUND OR BE HELD TO BE INVALID OR UNENFORCEABLE THEN THE MEANING OF SAID
PROVISION SHALL BE CONSTRUED, TO

 

 

5

--------------------------------------------------------------------------------


 

the extent feasible, so as to render the provision enforceable, and if no
feasible interpretation would save such provision, it shall be severed from the
remainder of this Promissory Note which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by the Maker or the Noteholder.  In such event, the Maker and the
Noteholder shall use their best efforts to negotiate, in good faith, a
substitute, valid and enforceable provision or agreement which most nearly
effects such entities’ intent in delivering and receiving this Promissory Note.

 

IN WITNESS WHEREOF, the Maker has caused this Promissory Note to be duly
executed the day and year first above written.

 

 

INSWEB CORPORATION, a Delaware

 

 

corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  WILLIAM D. GRIFFIN

 

 

Name:

William D. Griffin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

